Citation Nr: 0336082	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for hearing loss.

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had verified active service from November 1954 to 
October 1956.

This appeal arises from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO denied the 
veteran's claims for entitlement to service connection for a 
low back disability, hearing loss, and post-traumatic stress 
disorder (PTSD).

It is noted by the Board of Veterans' Appeals (Board) that a 
Statement of the Case (SOC) regarding these matters was 
issued to the veteran in October 2002.  A VA Form 9 (Appeal 
to the Board of Veterans' Appeal) has not been received by 
VA.  However, a handwritten statement signed by the veteran 
(on a VA Form 21-4138 (Statement in Support of Claim)) was 
received by the RO in November 2002.  This document was 
obviously received within 60 days of the issuance of the SOC 
and, therefore can be considered timely filed for purposes of 
a substantive appeal.  38 U.S.C.A. § 7105(b), (d) (West 
2002); 38 C.F.R. § 20.302(b)(1) (2003).  In this statement, 
the veteran noted his desire for appellate review of the 
issues denied in the SOC of October 2002 and presented 
specific arguments relating to errors of fact or law made by 
the RO.  Therefore, the Board finds that the written 
statement received in November 2002 is a "correspondence 
containing the necessary information" required by 38 C.F.R. 
§ 20.202 (2003) for an adequate substantive appeal.  See 
38 U.S.C.A. § 7105(d) (West 2002).  As the veteran has filed 
a timely and adequate substantive appeal to the October 2002 
SOC, the Board is authorized to exercise appellant review of 
this case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003).

On a VA Form 21-526 (Veteran's Application for Compensation 
and/or Pension) received in January 2002, the veteran marked 
a box indicating his claim was for service-connected 
compensation.  However, on this claim and in multiple written 
contentions, the veteran has argued that he should be awarded 
benefits for his "general health" problems.  On the margin 
of the VA Form 21-526, a VA adjudicator apparently wrote 
"Excessive income for pension."  A review of the claims 
file indicates that the veteran was never notified of this 
determination regarding his entitlement to a nonservice-
connected pension.  Regardless of the box marked on his 
initial claim form, the Board finds that the veteran's 
continued request for VA benefits due to "general health" 
problems raises an informal claim for entitlement to a 
nonservice-connected disability pension.  See 38 C.F.R. 
§ 3.151(a) (2003) (A claim by a veteran for compensation may 
be considered to be a claim for pension...); see also 38 C.F.R. 
§ 3.155 (2003).  The Board finds that this issue is not 
properly before it at the present time and that it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action, to include notification of its apparent 
decision sometime in 2002 to deny entitlement to a 
nonservice-connected disability pension.


FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations of the 
issues on appeal has been obtained.

2.  The preponderance of the competent medical evidence is 
against the veteran's claim that he has a chronic low back 
disability associated with his military service.

3.  There is no medical evidence to support a diagnosis of 
hearing loss related to the veteran's military service.

4.  There is no medical evidence to support a diagnosis of 
PTSD related to in-service stressors.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2003).

2.  The criteria for service connection for hearing loss have 
not been met.
38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2003).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Initially, the Board notes that we are satisfied that all 
relevant facts regarding the issues decided below have been 
properly developed, and no further assistance to the veteran 
is required in order to comply with the duty to notify or the 
duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003). 

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the veteran as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In a letter issued in January 2002, the RO informed the 
veteran of the type of evidence required to establish service 
connection for his PTSD, low back disability, and hearing 
loss.  He was informed that this evidence should show that 
the claimed disorder began or was aggravated during military 
service, that he currently suffers with such a disability, 
and evidence that the current disability is related to his 
military service.  The veteran was also told that for certain 
disorders he could be given "presumptive service 
connection" if evidence establishes this disorder existed 
within one year of his separation from the military.  He was 
informed of the type of lay and medical evidence that would 
substantiate each of these points, and was given a definition 
of what was considered "medical" evidence by VA.  He was 
also informed of the actions he must take to establish these 
claims, to include submitting requested lay and/or medical 
evidence.  The veteran was requested to submit his own or 
others' lay statements to show that he has a current 
disability or symptoms of a disability and informed that this 
evidence would be used to determine if a current disability 
actually exists.  He was also told that it was his 
responsibility to provide sufficient information that would 
identify pertinent evidence for VA and enable VA to obtain 
this evidence from its source.  The veteran was notified that 
whatever actions were taken by VA to assist in the 
development of his claims, it was still his ultimate 
responsibility to ensure that VA received pertinent evidence 
to establish his claims.  

The January 2002 letter also informed the veteran of the 
development that would be completed by the VA in its efforts 
to substantiate his claims.  He was told VA would directly 
request pertinent evidence from healthcare providers, 
employers, and the Federal Government, if this evidence were 
sufficiently identified by the veteran.  The veteran was 
specifically notified that his identification of evidence 
and/or events and injuries should include names and addresses 
of persons, agency, or company in possession of the evidence; 
approximate time event, injury, or treatment occurred; and 
conditions for which medical treatment was sought.  In this 
regard, the veteran was provided with VA Form 21-4142 
(Authorization for Release of Information) to complete for 
each private healthcare provider that had treated his 
disabilities, so that VA could obtain these records.  He was 
informed that a VA examination or medical opinion would be 
obtained, if appropriate.

Finally, the January 2002 letter informed the veteran that 
his military records had been destroyed by fire at the 
National Personnel Records Center (NPRC) in 1973.  He was 
requested to complete two different National Archive forms so 
that a detailed search for alternative sources of records 
could be conducted.  The veteran was also requested to submit 
a copy of his military separation report (DD Form 214).  He 
was also asked to complete an enclosed "Information in 
Support of Claim for PTSD" form so that VA could develop 
evidence to verify his claimed stressors.  

In a letter of March 2002, VA informed the veteran that it 
had not yet received the completed National Archive forms.  
He was again requested to complete and submit these forms.  
By letter of July 2002, the veteran was notified that VA had 
received one of the National Archive forms sent to him in 
January 2002.  The RO found the information on this form to 
be insufficient to identify the nature of illness, injury, or 
treatment; treatment dates; organization to which the veteran 
was assigned in the military; and name and location of 
hospital, dispensary, or medical facility which provided 
treatment.  The veteran was told that VA required both 
National Archive forms to be completed and returned to VA.  
In multiple statements, the veteran attributed the 
insufficient details in his submissions to his lack of 
memory.

By letter issued in July 2002, the RO acknowledged that it 
had received both National Archive forms given to the veteran 
in January 2002.  However, he was informed that these were 
not adequately completed.  He was notified that this 
information was needed in order to reconstruct his military 
records.  The veteran was requested to submit statements from 
service medical personnel, "buddy" statements, and medical 
evidence from healthcare providers who have treated his 
claimed disabilities, preferably soon after his separation 
from the military.  He was asked to provide detailed 
information on the nature of the illness, disease, or injury 
for which he was claiming benefits.  The veteran was 
requested to provide name, time, and address of all 
healthcare providers, private and VA, which have treated his 
claimed disabilities.  He was asked to complete the 
appropriate release form so that VA could obtain private 
treatment records.  He was also informed that he could submit 
statements from doctors that had treated his claimed 
disabilities, to include their findings and diagnoses.  He 
was specifically asked to submit medical evidence showing a 
diagnosis of PTSD.  The veteran was requested to submit 
copies of his military separation papers.  Finally, the 
veteran was asked to submit detailed information regarding 
any alleged in-service stressors that led to a current PTSD, 
to include specific information on the stressful event 
(event, time, and location) and people (names and ranks) and 
units involved (to include identification of company, 
battery, battalion, regiment, or division involved with 
stressor).  He was informed that in order to establish his 
claim for PTSD, VA must receive objective evidence that a 
stressful event had occurred.  The veteran was told that the 
requested evidence was necessary for the U. S. Armed Forces 
to be able to verify the alleged stressor.  

The Statement of the Case (SOC) issued in October 2002 
notified the veteran of the evidence that the RO had 
considered, the pertinent laws and regulations governing his 
claims, and the reasons and bases for VA's decision.  This 
SOC also notified him of the laws and regulations governing 
VA's duty to notify and assist and he was provided an 
opportunity to comment on these requirements.  Finally, in 
letters of January and July 2002, the veteran was informed 
that he could have accredited representation before VA and 
inquired if he needed assistance in identifying the 
accredited representatives.  He notified VA in August 2002 
that he did not want anyone to represent him before VA.  
Based upon the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  It is acknowledged 
that the veteran's military records were destroyed by fire 
while in the custody of the U. S. Government.  According to 
the U. S. Court of Appeals for Veterans Claims (Court) ruling 
in Moore v. Derwinski, 1 Vet. App. 401, 406 (1991), when 
service records are unavailable through no fault of the 
veteran, VA's duty to assist is heightened to include the 
obligation to search for evidence through alternative 
sources. 

In the current case, VA has repeatedly requested the 
veteran's assistance in finding alternative records through 
his own submission of copies in his possession and through 
the National Archive.  While the veteran has submitted the 
requested National Archive forms, the information on these 
forms was sparse.  On the forms submitted to VA in April 
2002, the veteran informed VA that he could not remember 
dates or units to which he was assigned.  Even so, VA 
attempted to develop alternative sources for this military 
evidence, but the NPRC responded in September 2002 that there 
were no service medical records or Surgeon General Office 
records available.  VA has also requested that the veteran 
submit copies of service records in his possession and lay 
evidence of his in-service injuries, stressors, and 
treatment.  He has not submitted such evidence or identified 
any sources of such evidence.  Based on the veteran's 
repeated inability to sufficiently identify his military 
service or identify sources of pertinent evidence, and the 
NPRC's negative response of September 2002 regarding 
alternative sources, the Board finds that VA has met its 
heightened duty to assist in the development of the missing 
service records and further attempts to obtain any military 
service records would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  The veteran has not indicated that 
he is currently in receipt of Social Security Administration 
or Workers' Compensation benefits, or that he was ever 
treated at a VA medical facility.  Outside of his missing 
service records, the veteran has not presented any evidence 
that any additional pertinent records are in the possession 
of the Federal Government.

The veteran was not provided with a VA compensation 
examination during this appeal.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In written contentions received in 
November 2002, the veteran argued that he was entitled to a 
VA examination in order to get a medical opinion on whether 
his claimed disabilities are related to his military service.  
However, the Board finds that such an examination is not 
needed in this case.  

According to 38 C.F.R. § 3.159(c)(4), VA is required to 
provide an examination when there is insufficient competent 
evidence to decide a claim, but 1) there is lay or medical 
evidence of a current disability or persistent/recurrent 
symptoms, 2) there is lay or medical evidence that 
establishes that the veteran suffered an event, injury or 
disease in service, or establishes a disease or disability 
manifested itself during a presumptive period, and 3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 
38 U.S.C.A. § 5103A(d).

There is no contemporaneous medical evidence during military 
service or since that shows the veteran suffers with PTSD or 
hearing loss.  The first medical evidence of a low back 
disability is in 1972, over 15 years after his separation 
from the military in 1956.  The private treatment records 
indicate that this disability was incurred as a result of an 
on-the-job injury in 1972 and fail to indicate any 
relationship to the veteran's military service.  In fact, 
outside of some vague allusion to an "injury" in 1955, the 
veteran has failed to provide any lay evidence of his alleged 
disabilities.  The veteran has not submitted any type of 
narrative that describes the type of in-service injury or 
stressors and subsequent chronic symptomatology, even though 
VA has repeatedly requested the veteran to do so.  Without 
contemporaneous medical or lay evidence on which to make an 
opinion, any opinion gained from a current VA examiner would 
merely be speculation and not based on a verifiable medical 
history.  See Cross v. Derwinski, 2 Vet. App. 150, 153 (1992) 
(VA is not required to accept a physician's diagnosis or 
opinion that is unsubstantiated by the medical evidence.)

While it could be assumed that the veteran would provide a 
lay history of his injuries, stressors, and symptoms to a VA 
examiner, the Board finds that to obtain a VA examination for 
this purpose would eviscerate the provisions of 38 U.S.C.A. 
§ 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  These provisions 
require such lay evidence be presented to VA in order to 
establish the need for a VA examination or opinion.  Even 
assuming that such a history was provided on examination, any 
nexus opinion based on this recited history would have little 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 114 
(1995) (VA is not required to accept a physician's opinion 
that is based on a claimant's recitation of an uncorroborated 
medical history.)

VA has requested that the veteran identify and submit release 
forms in order to obtain private treatment records in its 
letters discussed above.  The only private treatment 
identified (for which a completed release form was submitted) 
was at the St. Lawrence Hospital for treatment of a back 
disability in 1974.  These records were requested by VA and 
associated with the claims file in October 2002.  As all VA 
and private treatment records identified by the veteran have 
been obtained, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  In letters of 
January and July 2002, and in the SOC of October 2002, the 
veteran was informed that VA had not obtained his military 
records.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec. of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Circuit Court 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in January 2002 that 
discussed the requirements of the VCAA, the RO requested that 
the veteran submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 60 days.  
However, in denial letters issued in March and July 2003, the 
RO informed the veteran that if it received the requested 
evidence by January 30, 2003 (that is, within one year of the 
duty to assist notice letter issued in January 2002) it would 
continue to process his current claims.  Thus, the RO 
clarified the confusing language used in the VCAA notice 
letter of January 2002 and informed the veteran that VA would 
accept evidence past the 60-day period initially noted.  In 
fact, the RO continued to request the submission of evidence 
in letters through September 2002.  Based on the veteran's 
actions, it is clear that he understood he was not limited to 
this 60-day period for the submission of pertinent evidence 
as the veteran continued to provide responses, although 
negative, to VA's requests for evidence.  In addition, the 
veteran indicated in his Notice of Disagreement (NOD) of July 
2002 that the only evidence available to support his claim 
are his service medical records and the private treatment 
records from St. Lawrence Hospital.  The Board notes that the 
former are unavailable and the latter have been obtained.  
Therefore, it does not appear that additional pertinent 
evidence exists that could be developed by VA.  Finally, as 
it has been more than a year since the issuance of the duty 
to notify and assist letter in January 2002, the appellant's 
claims will not be prematurely denied by the Board short of 
the statutory one-year period.

The Board finds that development of this case has been 
significantly hampered by the veteran's lack of cooperation.  
He has failed to provide any detailed information or lay 
evidence regarding his current claims, even after repeated 
request by VA to do so.  The Board concludes that without 
effective cooperation by the veteran, there is no reasonable 
possibility that further assistance would aid in 
substantiating his claims.  Therefore, further development 
would simply be futile.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996) (VA's duty to assist is not a one-way street.  A 
veteran cannot passively wait for help in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.)  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no indication that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of the issues decided below, 
the Board finds that any such failure is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  Finally, as the appellant has been provided the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

As note above, the veteran's service medical records are 
missing.  The only lay evidence the veteran has presented of 
an in-service injury or disability is a vague reference on 
his initial claim of January 2002 that indicates he had an 
"injury" in 1955 while serving in Germany.  In April 2002, 
the veteran indicated that the nature of his in-service 
injury had been "back[,] both legs."  He has provided no 
lay narrative of the type of injury, subsequent chronic 
symptomatology, or history of treatment.  The veteran claims 
he is unable to provide such information due to his poor 
memory.

There is medical evidence that the veteran did suffer with a 
low back disability in the early 1970's.  This is the only 
medical treatment identified by the veteran.  A private 
outpatient record of early September 1974 indicated that the 
veteran had injured his back two days before.  He reported 
that he had suffered an injury while working at an automobile 
plant.  He complained of low back pain that radiated down his 
right leg.  Lumbar spine X-rays were negative.  The 
assessment was lumbar strain.  The veteran was seen again in 
mid-September 1974.  The diagnosis at that time was sciatica.

A private hospital intake examination of November 1974 
indicated that the veteran complained of severe low back pain 
with ambulation or any activity.  He reported in his medical 
history that he had "originally" injured his back in an on-
the-job accident at an automobile plant in 1972.  After 
treatment, he returned to work and did quit well until he 
sustained another on-the-job injury in September 1974.  The 
diagnosis was non-neurogenic low back pain on a discogenic 
basis.  During an orthopedic surgery consultation obtained on 
the same day, the veteran reported a similar history of low 
back injury.  The impression was ruptured disc at the L4-L5 
level.  A lumbar spine myelogram done on the following day 
reported essentially negative results, except for the absence 
of the root sleeve on the right at the L4-L5 disc space.  An 
operative report of mid-November 1974 revealed that the 
veteran underwent lumbar laminectomy and had a ruptured disc 
on the right side of the L4-L5 level.  The final diagnosis 
was ruptured disc on the right side at the L4-L5 level with 
decompression of the L5 nerve root.

The veteran has contented that an in-service injury resulted 
in a chronic low back disability.  According to Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), a layperson is 
competent to provide evidence on the incurrence of injury and 
resulting symptoms.  However, only a medical professional can 
provide competent, probative evidence regarding the diagnosis 
or etiology of a disability.  

The Board finds the veteran's sparse (and mostly implied) lay 
evidence of in-service injury and subsequent chronic 
symptomatology is not credible.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The Board has a duty to assess the 
credibility and weight to be given to the evidence.)  He has 
provided no lay evidence of chronic symptomatology and 
indicated on the National Archive form he submitted in April 
2002 that he did not receive any treatment for a low back 
disability until the 1970s.  The contemporaneous medical 
evidence simply does not substantiate the claims of injury or 
subsequent chronic disability.  The medical history he 
provided in 1974 controverts his current claims regarding the 
origin of his low back disability.  This history places the 
onset of his low back disability to an on-the-job injury in 
1972, many years after his separation from the military.  In 
addition, the radiological studies taken in 1974 did not 
indicate any evidence of an old injury affecting the lumbar 
spine.  There is no competent medical opinion that associates 
any current low back disability with his military service.  
In fact, there is no medical evidence that the veteran 
suffers with a low back disability at the current time.  
Finally, there is no lay or medical evidence of degenerative 
changes or arthritis in the lumbar spine within one year of 
his separation from military service.  Thus, the provisions 
of 38 U.S.C.A. § 1112, 1137 and 38 C.F.R. § 3.307(a)(3), 
3.309(a) do not allow for the grant of presumptive service 
connection.  

Based on this analysis, it is the Board's determination that 
a grant of service connection is not warranted for any type 
of low back disability.


Entitlement to Service Connection for Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no medical evidence available regarding the 
veteran's hearing acuity during his military service.  The 
veteran has not presented or identified any medical evidence 
that would substantiate that he currently has hearing loss or 
that such a disorder ever received medical treatment.  He has 
even failed to present any type of lay narrative that would 
show an in-service acoustic trauma, in-service exposure to 
loud noise, chronic symptomatology existing since his 
military service, or current symptoms of hearing loss.  As 
noted above, the veteran is not competent to provide evidence 
of diagnosis or etiology.  Espiritu, supra.

As the veteran has presented no evidence of a current 
diagnosis, medical treatment, or chronic symptomatology of 
hearing loss, the Board must deny this claim.


Entitlement to service connection for PTSD

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

Initially, the Board notes that the veteran's service records 
are unavailable.  However, the veteran has not alleged that 
he was ever in combat or that his stressor is related to 
combat.  In fact, he has even failed to describe in any 
detail an alleged stressor.  On the "Information in Support 
of Claim for [PTSD]" received in March 2002, the only 
description offered by the veteran for his in-service 
stressor was to place a check mark in a box next to the 
wording "Injured non-battle."  He did name two potential 
witnesses to this stressful event, but failed to provide 
sufficient identification that would allow VA to corroborate 
this event, such as the address or telephone number of the 
witnesses.  Regardless, by the veteran's own admission his 
claimed stressor is not related to combat and, therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  In 
the current case, there is no medical diagnosis of PTSD or 
any other type of psychiatric disability.  The veteran has 
not identified any healthcare professional who has rendered 
such a diagnosis, nor has he even identified any treatment 
for PTSD or any other type of psychiatric disability.  In 
addition, the veteran has not even provided a lay narrative 
describing any past or current symptomatology associated with 
PTSD.

The veteran has made the bald assertion he suffers with PTSD, 
which is related to his military service.  However, as a 
layperson, he is not competent to render diagnoses or 
opinions on etiology.  See Espiritu, supra.  The Board is 
required to solely rely on the medical evidence and competent 
medical opinion when determining the existence and etiology 
of PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As there is no competent medical diagnosis for PTSD 
or any other type of psychiatric disability that can be 
related to military service, the veteran's claim for service 
connection must be denied.


Conclusion

It is the Board's determination that the preponderance of the 
medical evidence and opinion does not support an etiological 
relationship between any low back disability and the 
veteran's military service.  In regards to the low back 
disability, the Board finds that the contemporaneous medical 
history provided in 1974 is more probative of the origin of 
the veteran's current low back disability than his statements 
made in support of this claim.  See Madden v. Gober, 125 F.3d 
1477, 1480-81 (Fed. Cir. 1997) (The Circuit Court found that 
an appellant's own contemporaneous medical history and 
complaints contradicted his subsequent claims.)

It is also determined that there is no medical evidence of a 
current hearing loss disability or PTSD, or any lay evidence 
establishing chronic symptomatology associated with these 
disorders.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (In neither claim...has the appellant produced any 
evidence, medical or otherwise, that would tend to show a 
presently existing disability stemming from [his claimed in-
service injuries].  He apparently is of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.)

To the extent that the appellant has opined on the existence 
and etiology of his claimed disabilities, in light of no 
supporting competent medical evidence, his lay evidence is 
not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against the claims for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court held in Sussex v. Derwinski, 1 Vet. App. 526, 528-
29 (1991), that when service records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
explain the Board's findings and conclusions, and to 
carefully consider the principle of reasonable doubt under 
38 U.S.C.A. § 5107(b).  The Board believes it has met this 
obligation in the preceding analysis.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



